Citation Nr: 0933999	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral hip 
condition, to include as secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for a 
bilateral hip condition. 

In September 2008 the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing in Portland, Oregon.  A transcript of the hearing is 
of record. 


FINDING OF FACT

The Veteran does not have a currently diagnosed disability of 
the hips.  


CONCLUSION OF LAW

A bilateral hip condition was not caused or aggravated by the 
Veteran's service-connected bilateral pes planus, and was not 
otherwise incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a bilateral hip condition, VA has met all statutory and 
regulatory notice and duty to assist provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in December 2004 informed 
the Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by an August 2008 letter notifying 
the Veteran of these last two elements.  Although it was not 
sent prior to initial adjudication of the Veteran's claim, 
the Veteran had almost a year to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a Supplemental Statement of the Case (SSOC) 
issued in June 2009.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board concludes that 
the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining the Veteran's medical and service 
treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in March 2009 to determine whether the Veteran 
has a bilateral hip disability that may be related to 
service.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is more than adequate, as 
it is predicated on a full reading of the Veteran's claims 
file, including the medical records contained therein, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the clinical findings made on examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  See 
38 C.F.R. § 3.159(c) (4).  

Further examination or opinion is not needed on this claim 
because the preponderance of the evidence shows that the 
Veteran does not have a currently diagnosed disability of the 
hips.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hip condition.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Preliminarily, the Board notes that the Veteran is service-
connected for bilateral flat feet.  Thus, the Veteran may 
claim entitlement to service connection for a bilateral hip 
condition as secondary to his service-connected bilateral 
flat feet.  

In order to establish service connection on either a direct 
or secondary basis, the Veteran must show that he has a 
current disability of the hips.  The Board has thoroughly 
reviewed the Veteran's service treatment and VA medical 
records.  

The Veteran's service treatment records, including his 
September 1963 separation examination, are negative for 
diagnoses, treatment, or complaints of a bilateral hip 
condition.

The Veteran's VA treatment records, dated from June 2003 to 
September 2008, also are silent with respect to a hip 
condition.  An October 2004 VA treatment record indicates 
that the Veteran had pain in the back and down his right leg.  
He was diagnosed with degenerative disc and joint disease and 
bilateral planar valgus deformity.  There is no mention of a 
hip condition in this record.

At the September 2008 Board hearing, the Veteran stated that 
during service he started having problems with his left and 
right hip.  He stated that currently his right hip is worse 
than his left hip.  When asked whether he sought treatment 
for his leg or hip in service, the Veteran replied in the 
affirmative, but stated that nothing was done for this 
condition.  

In March 2009, the Veteran underwent a VA examination in 
connection with this claim.  When the VA examiner asked the 
Veteran to identify the affected area, he pointed to the 
right lower back region.  The examiner found that the Veteran 
had no pain going into his groin that truly identifies any 
hip problem.  The "hip problem" was pain across the lower 
back, and not related to any hip pathology.  Thus, the 
Veteran's hip condition was included in his back condition, 
and not a separate problem.  (The Board observes that a June 
2009 rating decision awarded service connection for pes 
planus and a low back disability secondary to pes planus).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Moreover, the Veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the Board cannot find that the Veteran has a current 
disability of the hips based on his own statements. 

Because there is no evidence of a hip condition in the 
Veteran's medical records, and the VA examiner found that 
what the Veteran calls a "hip condition" is really a 
manifestation of his service-connected low back disability 
rather than a separate disability.  Thus, the Board concludes 
that the preponderance of the evidence is against a finding 
that the Veteran has a current disability of the hips.  In 
this regard, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral hip condition must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hip 
condition, to include as secondary to bilateral pes planus, 
is denied. 
 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


